FOR IMMEDIATE RELEASE Hughes Communications Announces First Quarter 2010 Results Record Adjusted EBITDA Consumer Business Continues Impressive Growth Services Revenue Growth Continues to Accelerate Germantown, Md., May 5, 2010—Hughes Communications, Inc. (NASDAQ: HUGH) (“Hughes”), the global leader in broadband satellite network solutions and services, today announced financial results for the first quarter ended March 31, 2010. Hughes’ consolidated operations are classified into five reportable segments: North America Broadband, International Broadband, Telecom Systems, HTS Satellite, and Corporate and Other. The North America Broadband, International Broadband, Telecom Systems, and HTS Satellite segments represent all the operations of Hughes Network Systems, LLC (“HNS”), Hughes’ principal operating subsidiary. First Quarter 2010 Financial Highlights: · Record Adjusted EBITDA of $43 million, an increase of 30% over the first quarter of 2009. · Consumer business continues impressive growth: – Total revenue increased by 15% and services revenue by 22% over the first quarter of 2009. – Record first quarter subscriber gross adds of – Record first quarter net adds of 27,000 for a growth of 19% over the first quarter of 2009. – Consumer ARPU increased to $72 from $68 for the first quarter of 2009. – Churn improved to 1.98% from 2.29% for the first quarter of 2009, the first time that churn has gone below 2%. · Consolidated total revenues of $243 million, a 1% increase over the first quarter of 2009, or a 4% increase excluding revenues from the Telematics group. · Consolidated services revenues of $188 million, a 16% increase over the first quarter of 2009, or a 21% increase excluding revenues from the Telematics group. · Operating income of $10.6 million, an increase of 26% over the first quarter of 2009. · New orders of $238 million, an increase of 10% over the first quarter of 2009, with major orders from Lowes, T.J. Maxx, Conoco Phillips, GTECH, and Denny’s in our North America broadband business; Avanti, Telefonica, Bentley Walker, SREI Sahaj, Shanghai Sitico, and a leading Brazilian cellular operator in our International broadband business; and Globalstar and a major utility in our Telecom Systems business. Strong non-consumer order backlog of $812 million as of March 31, 2010. · Positive net cash from operating activities of $13 million, with cash and marketable securities of $253 million as of March 31, 2010. 1 Set forth below are tables highlighting certain of Hughes’ and HNS’ results for the three months ended March 31, 2010 and 2009. Hughes Communications, Inc. Hughes Network Systems, LLC Three Months Three Months Ended March 31, Ended March 31, (Dollars in thousands) 2010 2009 (Dollars in thousands) 2010 2009 Revenue Revenue North America Broadband $ 173,995 $ 165,608 North America Broadband $ 173,995 $ 165,608 International Broadband 43,456 44,884 International Broadband 43,456 44,884 Telecom Systems 24,692 29,262 Telecom Systems 24,692 29,262 HTS Satellite - - HTS Satellite - - Corporate and Other 1,050 461 Total $ 242,143 $ 239,754 Total $ 243,193 $ 240,215 Operating income (loss) Operating income (loss) North America Broadband $ 9,616 $ 1,750 North America Broadband $ 9,616 $ 1,750 International Broadband (1,156 ) 1,231 International Broadband (1,156 ) 1,231 Telecom Systems 3,708 5,489 Telecom Systems 3,708 5,489 HTS Satellite (858 ) - HTS Satellite (858 ) - Corporate and Other (746 ) (107 ) Total $ 11,310 $ 8,470 Total $ 10,564 $ 8,363 Net Loss $ (6,140 ) $ (4,696 ) Net Loss $ (5,562 ) $ (4,854 ) Adjusted EBITDA* $ 42,602 $ 32,729 Adjusted EBITDA* $ 43,008 $ 32,465 New Orders $ 238,387 $ 217,482 New Orders $ 237,117 $ 217,021 * For the definition of Adjusted EBITDA, see “Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures” below. Recent Highlights: · HNS awarded a contract to Arianespace for the launch of HNS' Jupiter™ satellite in the first half of 2012. The Ariane 5 heavy launcher will launch the Jupiter satellite into geosynchronous transfer orbit from Europe’s Spaceport in Kourou, French Guiana. Jupiter is HNS’ next-generation, Ka-band, 100+ Gbps satellite system with 100 times the capacity of conventional Ku-band satellites. Coface, the French Export Credit Agency, has issued a commitment letter to provide financing for up to 85% of the launch contract value. · Hughes do Brazil, HNS’ Brazilian subsidiary, signed a $20 million, 5-year contract with a leading cellular operator in Brazil to provide backhaul services for their cellular network. This order builds on the initial contract of $12 million signed with the same customer in March 2009. · Hughes Network Systems Ltd., HNS’ European subsidiary, signed an $18 million, multi-year agreement to supply Avanti Communications Group, plc with advanced Ka-band networking infrastructure for Avanti’s HYLAS 2 satellite, building on the initial $24 million contract to supply Ka-band technology for HYLAS 1 signed last October. Both agreements include acquisition of satellite capacity by Hughes, which will be used to expand its Ka-band broadband services across Europe, the Middle East, and Africa. · IPNet, one of Russia’s leading satellite service providers, purchased advanced Hughes HX and HN broadband satellite terminals, bringing its total network to over 2400 sites serving oil and gas companies, retail chains, and small to medium enterprises. · HNS was awarded a contract by the Virginia Information Technologies Agency (VITA), enabling Hughes to provide satellite broadband technology to public sector entities throughout the Commonwealth of Virginia. · HNS announced an agreement with Vizada, the leading independent global distribution partner of Inmarsat’s Broadband Global Network (BGAN) service. The agreement expands Hughes Europe’s 2 portfolio of Managed Network Services for major European enterprises to include delivery of broadband ‘mobile office’ applications worldwide. · HNS’ advanced 9350 BGAN mobile satellite terminals are now being delivered to JSAT Mobile Communications of Japan who, in turn, is providing them for the National Police Agency of Japan. The terminals are being used for communications-on-the-move to broadcast real-time videos of emergency situations and natural disasters to police headquarters. · HNS entered into an amended and restated $50 million senior secured revolving credit facility with J.P. Morgan Chase and Barclays Capital whereby, among other changes, the maturity date was extended to March 16, 2014. To summarize, Pradman Kaul, president and CEO said, “Our consumer business continued to lead the way in the first quarter of 2010 with record gross adds combined with lower churn and increased ARPU, all of which resulted in strong services revenue growth. Services revenue from the enterprise segments also continued to show strong growth. We were awarded impressive orders from our international enterprise customers and our non-consumer backlog looks solid going into the second quarter. Development work on our Jupiter satellite is on track, we signed the launch contract with Arianespace, and we continue to assess interesting strategic initiatives. We are very pleased with our accomplishments and are positioned well for the rest of 2010 and beyond.” Commenting on Hughes’ financial performance, Grant Barber, executive vice president and CFO said, “The strategy of expanding margins through the satellite ownership model is playing out very well, as evidenced by the strong growth in our operating profits and Adjusted EBITDA in the first quarter of 2010. Our liquidity position remains strong with cash and marketable securities of $253 million as of March 31, 2010.” Reconciliation of Non-GAAP Financial Measures to GAAP Financial Measures The following table reconciles the differences between Hughes’ Net Income (Loss) as determined under United States of America Generally Accepted Accounting Principles (GAAP) and Adjusted EBITDA. Hughes Communications, Inc. Three Months Ended March 31, (Dollars in thousands) 2010 2009 Net Loss $ (6,140 ) $ (4,696 ) Add: Equity incentive plan compensation 1,871 1,783 Interest expense 16,110 13,836 Income tax expense (benefit) 1,219 (655 ) Depreciation and amortization 30,133 21,893 Long-term incentive/retention cash plan - 888 Less: Interest income (591 ) (320 ) Adjusted EBITDA $ 42,602 $ 32,729 3 The following table reconciles the differences between HNS’ Net Income (Loss) as determined under GAAP and Adjusted EBITDA. Hughes Network Systems, LLC Three Months Ended March 31, (Dollars in thousands) 2010 2009 Net Loss $ (5,562 ) $ (4,854 ) Add: Equity incentive plan compensation 1,832 1,637 Interest expense 16,105 13,829 Income tax expense (benefit) 1,217 (668 ) Depreciation and amortization 29,969 21,860 Long-term incentive/retention cash plan - 888 Less: Interest income (553 ) (227 ) Adjusted EBITDA $ 43,008 $ 32,465 The condensed consolidated financial statements of Hughes and HNS for the periods ended March 31, 2010 and 2009 are attached to this press release. Note on Use of Non-GAAP Financial Measures Hughes provides non-GAAP financial data in addition to providing financial results in accordance with GAAP. This press release includes Adjusted EBITDA as a supplemental non-GAAP financial measure. Adjusted EBITDA is defined as earnings (loss) before interest, income taxes, depreciation, amortization, equity incentive plan compensation, long-term incentive/retention cash plan and other adjustments permitted by the debt instruments of HNS. We believe this non-GAAP financial measure provides useful information to both management and investors by excluding specific expenses that we believe are not indicative of our core operating results. Internally, we use this non-GAAP measure in our review of the performance of management and in the performance of our business and operations.
